internal_revenue_service department of the treasury washington dc number release date third party communication none date of communication not applicable index number person to contact id no telephone number refer reply to cc tege eoeg plr-t-103421-15 date date legend taxpayer trust state city companya companyb year year year year year year dear this is in response to the letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election under sec_53_4942_a_-3 of the foundation and similar excise_tax regulations regarding the treatment of distributions facts taxpayer is a not-for-profit corporation recognized as an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code and classified as a private non- operating_foundation under sec_509 taxpayer provides grants to community-focused organizations in state that are recognized as tax exempt under sec_501 and classified as public_charities under sec_509 or that are governmental units taxpayer requires that plr-t-103421-15 the organizations’ proposed projects correspond with its mission to strengthen rural_state communities especially those in the local city area taxpayer receives annual grants from trust which represents all or substantially_all of the grant receipts each year during year taxpayer switched its audit and tax preparation firm from company a to company b to handle the information reporting for taxes that year company a had also provided tax preparation services for trust before beginning its work for year company b reviewed previously filed forms 990-pf they discovered that each of the returns filed for the previous five years contained a significant error in that taxpayer failed to make an election under sec_53_4942_a_-3 of the regulations this error was not evident on the return since the preparer omitted any entry on part xill’s line and instead completed part xiii line where it attributed current_year qualifying distributions out of corpus while stating on line part xiii line that taxpayer would use excess distributions carryovers to satisfy its current_year distributable_amount taxpayer was notified in july of year by company b of their conclusion that the previous filed returns were incorrect taxpayer immediately consulted with tax counsel who confirmed that there were various preparation errors under the guidance of company a all of the previous five year returns were timely filed but did not elect to treat any portion of the available excess qualifying distributions of the preceding five years as a current_distribution out of corpus under the election in satisfaction of the redistribution obligation under sec_4943 company a instead prepared the year through year information returns accompanied by an unsigned election under sec_53_4942_a_-3 of the regulations purporting to designate each year’s current qualifying distributions as being made entirely out of corpus this resulted in an improper calculation of the excess distributions carryover each year taxpayer relied on company a to advise it on the proper completion of part xiii of form_990-pf company a omitted communicating to taxpayer about the availability of or requirement to use the election there were some years where the qualifying distributions were less than of the contributions received from private_foundations in the immediately preceding year but while taxpayer was aware of the sec_4942 redistribution obligation for such dollars it was not aware of the election or its application the information returns prepared by company a reported excess qualifying distributions from the prior preceding five years and taxpayer met the requirement to make the election taxpayer asserts that none of the excess qualifying distributions were used for any other purpose and there was no intention to use them for any other purpose taxpayer has submitted sworn affidavits from its officer who served as the director of finance treasurer its attorney and a tax partner from company b the affidavit from director declares that company a had been providing taxpayer with an independent audit of the financial statements and preparing the form_990-pf annual information returns and form 990-t returns company a had the same partner from its firm work with taxpayer on these forms and he signed as paid preparer however according to the director's affidavit in year company a began to have a principal of the firm described as having extensive private_foundation experience work with taxpayer the director attests that they relied on her to improve the audit committee’s understanding of the more technical areas of the form_990-pf and in particular parts x-xill pf prepared by company a’s principal she altered the reporting methodology employed in year and subsequent years’ forms plr-t-103421-15 by the previous preparer and no longer placed the amount of sec_4942 distribution obligations on part xiil’s line but reflected the attribution of the current_year qualifying distributions to corpus on that part’s line 4c and stated the same in a statement of election the director also affirms that the audit committee noted in its september year review meeting of the year form_990-pf that it addressed with the principal preparer the excess_distribution carryover specified on the return being much higher than calculated in previous years the principal’s response was that the prior year’s tax_return had excess distributions so there was no requirement to make any distributions in year august year audit committee meeting the principal addressed the part xii year form_990-pf and stated that taxpayer did not have a sec_4942 redistribution shortfall the director attests that the principal preparer never informed her or the committee of the specific legal procedural requirements by which taxpayer would need to access prior years’ distributions carryovers she also attests that taxpayer was not apprised of the election and that it relied on the principal as its preparer and her firm to satisfy all procedural requirements the failure to elect to treat any portion of the available excess qualifying distributions of the preceding years as a current_distribution out of corpus wasn’t the intention of taxpayer and was done without their knowledge or understanding at the the affidavit from the tax partner at company b stated that a review of the year form_990-pf uncovered an inaccurate excess_distribution carryover to year a further review of the previously filed year through year form 990-pfs uncovered that the forms did not properly reflect the contributions from other private_foundations being redistributed in a timely manner moreover the review determined that none of the forms properly showed that taxpayer met the sec_4942 redistribution requirement the preparer of those returns failed to use the appropriate part xill lines and utilize the proper elections specifically the company b tax partner opined that the returns did not include the necessary election to apply prior year excess distributions to the redistribution requirement under sec_4942 on line of part xiii which consequently led to the excess distributions from year being significantly overstated taxpayer's attorney avowed in her affidavit that prior to being engaged by taxpayer in july year neither she nor her firm provided preparation services or any review of the forms 990-pf the attorney provided a legal opinion to the audit committee that the previously filed forms 990-pf for year through year signed by the principal from company a were deficient in multiple places some of the deficiencies noted were that the part xill line 4c declaration of election statement attached to the filings lacked any execution line for signing and also did not include a signature by the foundation_manager and there was no basis provided by which taxpayer’s intent to meet a sec_4942 redistribution obligation related to its primary source of revenues grants from trust was evidenced since the preparer left line of part xiii blank upon analysis of the previously filed return the attorney established a base_year for which the prior five years excess carryover distribution could be reasonably relied upon and also proposed amendments to part xiii for each of those year’s returns she recommended employing a consistent methodology to apply the qualifying distributions to ensure that no redistribution shortfall will exist and to maximize each year’s use of prior year’s excess_distribution carryovers taxpayer states that had it known of the statutory and regulatory overlay of requirements reported upon the form 990-pf’s part xill line it would have signified its use of corpus to satisfy sec_4942 with respect to contributions received from private non-operating plr-t-103421-15 foundations taxpayer states that it acted reasonably and in good_faith at all times and reasonably relied on a qualified_tax professional to prepare its federal tax returns the failure to make the election was due to the preparer’s errors and the overall failure of the preparer to properly account for and properly utilize available procedural mechanisms to utilize excess_distribution carryovers rulings requested taxpayer requests an extension of time be granted under sec_301_9100-3 to file the election under sec_53_4942_a_-3 concerning the treatment of distributions for the tax years year through year taxpayer further requests that such election may now replace the unsigned elections filed with such returns which purported to access the election law sec_170 provides in part that contributions by an individual to a private_foundation that makes qualifying distributions that are treated as distributions out of corpus in an amount equal to percent of the contribution within three months and days of the end of the private foundation's taxable_year are deductible pincite percent of the taxpayer's contribution_base for the taxable_year sec_4942 provides for the imposition on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_4942 defines a private foundation's distributable_amount for any taxable_year as an amount equal to the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 provides rules as to the treatment of qualifying distributions made during a taxable_year generally qualifying distributions for a taxable_year are treated as made a first out of the undistributed_income of the immediately preceding_taxable_year if the private_foundation was subject_to tax imposed by this section for the preceding year to the extent thereof b second out of undistributed_income for the taxable_year to the extent thereof and c then out of corpus sec_53_4942_a_-3 provides that a donee organization may elect to treat as a current_distribution out of corpus any amount distributed in a prior taxable_year which was treated as a distribution out of corpus under paragraph d iii of this section provided that a such amount has not been availed of for any other purpose such as a carryover under paragraph e of this section or a redistribution under this paragraph for a prior year b such corpus distribution occurred within the preceding years and c such amount is not later availed of for any other purpose such election must be made by attaching a statement to the return the foundation is required to file under sec_6033 with respect to the taxable_year for which such election is to apply such statement must contain a declaration by an appropriate foundation_manager within the meaning of sec_4946 that the foundation is making an election under this paragraph and it must specify that the distribution was treated under paragraph d iii of this section as a distribution out of corpus in a designated prior taxable_year or years this election is permissible in order to plr-t-103421-15 satisfy distribution_requirements under sec_170 furthermore for purposes of making the election an extension of time for making the election may be available under the relief provisions found in sec_301_9100-1 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for extensions of time for regulatory elections may be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer ’ i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides in part that the interests of the government are plr-t-103421-15 prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made sec_301_9100-3 provides in part that for relief to be granted the service may require the taxpayer to consent under sec_6501 to an extension of the period of limitations on assessment for the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made sec_301_9100-3 specifies evidence which must be provided when a taxpayer requests relief under this section which includes a affidavit and declaration from taxpayer and b affidavits and declarations from other parties sec_301_9100-3 further requires additional information to support request for relief under sec_301_9100-3 which includes i the taxpayer must state whether the taxpayer's return s for the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made is being examined by a district_director or is being considered by an appeals_office or a federal court the taxpayer must notify the service office considering the request for relief if the service starts an examination of any such return while the taxpayer's request for relief is pending ii the taxpayer must state when the applicable return form or statement used to make the election was required to be filed and when it was actually filed iii the taxpayer must submit a copy of any documents that refer to the election iv when requested the taxpayer must submit a copy of the taxpayer's return for any taxable_year for which the taxpayer requests an extension of time to make the election and any return affected by the election and v when applicable the taxpayer must submit a copy of the returns of other taxpayers affected by the election analysis taxpayer is an organization recognized as exempt under sec_501 and classified as a private_foundation under sec_509 as a private_foundation taxpayer is required to distribute all undistributed_income by the close of the following tax_year see sec_4942 see also sec_4942 which defines distributable_amount sec_53_4942_a_-3 a private_foundation may elect to treat as a current pursuant to distribution out of corpus any amount distributed in a prior taxable_year which was treated as a distribution out of corpus provided that such amount has not been availed of for any other purpose such as a carryover under paragraph e of this section or a redistribution under this paragraph for a prior year and such corpus distribution occurred within the preceding five years and such amount is not later availed for any other purpose this election is allowed in order to satisfy distribution_requirements under sec_170 the election must be made by attaching a statement to the return the foundation is required to file under sec_6033 with respect to the taxable_year for which the election applies the statement must contain a declaration by an appropriate foundation_manager within the meaning of sec_4946 that the foundation is making an election under this paragraph and it must specify that the distribution was treated under paragraph d iii of this section as plr-t-103421-15 a distribution out of corpus in a designated prior taxable_year or years taxpayer did not properly make this election when it timely filed each of its year through year form_990-pf information however taxpayer asserts that it met the requirements in each of those years to make the election and that it acted reasonably and in good_faith at all times because it relied on the experience of a qualified_tax professional to properly prepare its returns taxpayer also avers that the tax professional neglected to advise it of the specific procedural legal requirements to access prior year’s distribution carryovers and the availability of the election under sec_301_9100-3 when a taxpayer is required to make the election under sec_53_4942_a_-3 but omits to a request for an extension of time for regulatory election s may be granted if the taxpayer provides evidence including affidavits to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of the relief will not prejudice the interests of the government as further explained in sec_301_9100-3 a taxpayer will be deemed to have acted reasonably and in good_faith if among other things the taxpayer requests relief under this section before the failure to make the regulatory election is discovered by the service or if the taxpayer failed to make the election because of intervening events beyond their control or failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity of the election or the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the taxpayer failed to make or advise the taxpayer to make the election taxpayer provided documentation which included affidavits by one of its officers who also serves as a director its attorney and a tax partner from company b to support the position that it acted reasonably and in good_faith as required by sec_301_9100-3 taxpayer reasonably relied on company a and its preparer who was also a principal of the firm to properly advise it about the returns they prepared for taxpayer and to explain the technical areas of the form_990-pf such as parts x-xill taxpayer exercised reasonable diligence and held review meetings with the preparer to explain the excess_distribution carryover taxpayer did not have any reason to believe that the preparer for company a was not competent to render advice about required regulatory elections in addition the discovery of the failure to properly make the election on the form_990-pf for year through year was by company b rather than by the internal_revenue_service in order to qualify for discretionary relief a taxpayer must demonstrate that the interests of the government will not be prejudiced by the granting of relief as required under sec_301_9100-3 the interest of the government is prejudiced if granting such relief would result in a taxpayer having a lower tax_liability than if the election had been timely made taxpayer represented and provided support to show that its request for relief for the late filing of an election under sec_53_4942_a_-3 to treat as current_distribution out of corpus the amounts distributed in the prior taxable years that are available as excess distributions carryovers held in corpus does not resuit in it or its grantor s having lower tax_liabilities than if they had timely properly filed such election the affidavits and other evidence provided satisfy the requirements of sec_301_9100-3 b - c and the procedural requirements of sec_301_9100-3 therefore to grant taxpayer an extension of time to make the election will not prejudice the government's interest in accordance to sec_301_9100-3 plr-t-103421-15 rulings based on the facts and circumstances represented we conclude that the requirements of sec_301_9100-3 have been satisfied as a result taxpayer is granted an extension of time to make an election under sec_53_4942_a_-3 in replacement of the unsigned elections filed with the year through year returns the election shall be made by filing an amended form_990-pf for these years and attaching a statement making the election to each amended_return taxpayer shall have days from the date of this letter_ruling to file the amended returns the amended returns and subsequent returns should reflect the revised carryover amounts in addition a copy of this letter must be attached to the relevant returns if taxpayer files electronically it may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely mary jo salins senior tax law specialist exempt_organizations branch tax exempt and government entities
